DETAILED ACTION
This Final Office action is in response to Applicant’s Amendment filed on 03/31/2022.  Claims 1-9 are pending, with claim 9 withdrawn from consideration based on the restriction below.  The earliest effective filing date of the present application is 10/30/2019.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 9 directed to an invention that is independent or distinct from the invention originally claimed and elected (i.e. claims 1-8) for the following reasons: claim 9 includes, among other things, the following limitation: 
    PNG
    media_image1.png
    126
    807
    media_image1.png
    Greyscale

Since applicant has received an action on the merits for the originally presented invention (i.e. the invention of claims 1-8), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 9 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 	“a time tracking unit” (claim 1) – where the generic placeholder is “a time tracking unit” that is at least capable of performing the function of “to increase a total number of hours worker”, and is not tied to specific structure to perform the function.
 	“an input unit”(claim 3) – where the generic placeholder is the unit that is at least capable of performing the function of to receive personalized information from a user, and is not tied to specific structure to perform the function.
	“at least one indicator” (claim 3) – where the indicator is the generic placeholder that is at least capable of performing the function of illuminating in response to the door being in a first state, and is not tied to specific structure to perform the function.
	“at least one sanitizing unit” (claim 7) – where the unit is the generic placeholder that is at least capable of cleansing a mobile device, that is not tied to specific structure to perform the function. 
	“a control unit” (claim 8) – where the unit is the generic placeholder that is at least capable of monitoring data, that is not tied to specific structure to perform the function. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2019/0236553 to Maki et al. (“Maki”) in view of U.S. Pat. Pub. No. 2017/0027079 to Dombrowski et al. (“Dombrowski”).
With regard to claim 1, Maki further discloses the claimed time tracking device to monitor employee productivity, comprising: 
a main body (see e.g. Fig. 1) comprising:
	a rear panel removably disposed on at least a portion of a rear surface of the main body (see [0022]; see e.g. Fig. 25 rear panel 105; Fig. 6) 

    PNG
    media_image2.png
    479
    388
    media_image2.png
    Greyscale
 	a plurality of mobile device compartments disposed on at least a portion of the main body to store at least one mobile device therein (see e.g. Fig. 10, [0071-72]), such that each of the plurality of mobile device compartments is accessible to the interior portion through a rear aperture (see Fig. 9 where the large arrow points to the rear aperture that would provide access to the compartments as shown in Fig. 9); 
 	a time tracking unit disposed within at least a portion of the main body to increase a total number of hours1 worked in response to at least one of the plurality of mobile device compartments having the at least one mobile device stored therein and the at least one charging unit connected to the at least one mobile device (see e.g. [0026]; for the charging unit see below).  
 	
For the limitation of, at least one charging unit disposed within each of the plurality of mobile device compartments to connect to the at least one mobile device, Maki discloses in the Background section the following: 	
[0011] Yet another currently available name brand product is offered by ChargeTech. ChargeTech is essentially a simple cell phone charging storage locker that allows any user or company employee to securely and safely store and charge their cell phone. Each discrete storage bay locker has its own lockable access door while the bay itself offers two full-speed power sources for multi-device charging. Each discrete storage bay can only be accessed with a confidential and uniquely pre-assigned PIN code supplied to the user. Each locker bay door includes its own individual keypad at the outer front face of the door of each locker compartment for securing each cell phone for individual access. The ChargeTech cell phone locker cabinet further provides cell phone charging and security for up to 2500 employees, auto populating of time sheets, and costs about $1250 per single base unit installation.

Accordingly, the examiner has turned this into a 103 rejection.  The teaching of the charging unit inside the mobile compartments that is also linked with the “auto populating of time sheets” is in the Background of Maki, and Maki refers to this technology as that of “ChargeTech.”  Therefore, it would have been obvious to one of ordinary skill in the device storage technology to include a charging port to form a charging connection with a mobile device while the phone is being stored, as shown in Maki at [0011], where this addition to the underlying invention of Maki, as shown in Fig. 1 and e.g. Fig. 36, where the charging port would simply be inside the storage slot.  This would be beneficial so that in addition to simply storing the device, the battery of the storage device will receive a charge while in storage, and further creating another check that the mobile phone is indeed inside the storage cell so that the employees timesheets can be auto populated, as discussed in Maki at [0011].  
	The examiner notes that while Maki does disclose the rear panel (see e.g. Fig. 6), and where the rear panel is removed as shown in Fig. 9, it is unclear if the rear panel is “removably disposed on” the main body.  Removing a back panel and providing access to the contents inside the main body is a common in for instance kiosk, toys, devices, etc.  One such reference is Dombrowski at e.g. [0130] where the rear panel can be removed and the contents on the inside can be accessed, adjusted, etc. and the claimed aperture is the opening created when the back access door is removed, where this is performed so that certain items can be removed from the front of the kiosk, and other certain items can only be removed from the rear of the kiosk so that user’s cannot removed certain things from the front, as shown in [0130] of Dombrowski.  

With regard to claim 6, Maki further discloses where the time tracking unit maintains at least one of a connection time relating to when the at least one mobile device was connected within the at least one of the plurality of mobile device compartments, a duration of time since the connection time, a number of disconnects during work hours, and the total number of hours worked (see e.g. [0026] “The proprietary software in combination with the mechanical machine portion of the present invention will track all employee time periods, deduct clock-out periods during work shifts, and record all work time for the payroll periods in the selected payroll accounting format. This data is automatically electronically provided to the business or organization through the invention company website portal. Employers, business and organization managers can then access and review all hours worked and all clocked-in and clocked-out out periods and durations, per employee and per multiple scheduled work periods and shifts.”).  

With regard to claim 8, Maki further teaches a control unit disposed within at least a portion of the main body to monitor data from the time tracking unit to determine employee productivity based on the time information (see e.g. [0026]).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Maki, Dombrowski, in view of U.S. Pat. Pub. No. 2019/0213540 to Petroski (“Petroski”).
With regard to claims 2 and 3, Maki further teaches where each of the plurality of mobile device compartments comprises:
a storage portion (see Fig. 1); and
a door that goes from an open to closed position (see e.g. abstract, [0022]). 
an input unit disposed on at least a portion of an outer surface of the access door to receive personalized information from a user (see Maki at [0011], combination above); 
 		a display unit disposed on at least a portion of the outer surface of the access door		to the time information thereon (see e.g. [0021]).

However, Maki does not teach where the access door is “hingedly disposed on” to the storage portion, and at least one indicator disposed on at least a portion of the access door to illuminate in response to the access door being locked in a first state, and to turn off in response to the access door being unlocked in a second state.  
 	Petroski teaches at e.g. [0033] that it would have been obvious to one of ordinary skill in the locker station art at the time of filing to include the ability to have a hingedly attached door and include the ability to have at least one indicator that turns on/off based on the locking and unlocking of the door, where this is beneficial so that the contents of the compartment can be seen when the designer of the system wants the contents to be seen, and the indicator can be turned on and off based on how the designer of the system wants them to be, such as based on the locking and unlocking of the door.  Therefore, it would have been obvious to one of ordinary skill in the kiosk art at the time of filing to modify Maki to include the ability to be in the locker shape, include the hinge doors, and have indicators, as shown in Petroski, where this is beneficial so that the contents of the compartment can be seen when the designer of the system wants the contents to be seen, and the indicator can be turned on and off based on how the designer of the system wants them to be, such as based on the locking and unlocking of the door.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Maki, Dombrowski, in view of U.S. Pat. Pub. No. 2018/0351375 to Baldasare et al. (“Baldasare”).
With regard to claims 4 and 5, Maki does not explicitly disclose a charging cable or wireless charging capability.  However, Baldasare teaches at e.g. [0046] “Each housing 402 may comprise one or more lockers 407, preferably having resident therein supplied power, such as a plurality of charging cords or other wireless charging options, such as supplied power having different plugs, power mats, or like proprietary or third party charging formats for mating to different mobile devices, such as USB plugs, micro-USB, mini-USB or USB-C plugs, laptop tip plugs, and/or one or more proprietary plugs, such as plugs for an iPhone 3, 4, 5, 6, 7, 8, and so on. Of course, any other charging plugs that presently exist or are subsequently developed may be included, as well as any other current or subsequent charging methodologies, such as charging mats, wireless charging, etc. It should be understood that housing 402, support 404, locker 407, and branding space 409 may have any desired dimension or configuration, depending, at least in part, on the particular location of the station 110, and that the overall design of station 110 shown in FIG. 4A is for exemplary purposes only.”  Therefore, it would have been obvious to one of ordinary skill in the charging art at the time of filing to modify the teachings of Maki to include where the charging capability is performed using wired/wireless induction capability, where this is beneficial so that charging can be performed as desired by the user and their own individual device(s).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Maki, Dombrowski, in view of U.S. Pat. Pub. No. 2017/0288450 to Truong (“Truong”).

With regard to claim 7, Maki does not teach at least one sanitizing unit disposed within at least a portion of each of the plurality of mobile device compartments to cleanse the at least one mobile device.  Truong teaches at e.g. abstract that a mobile phone storage compartment can include a sanitizing unit inside each locker where the phone is stored, where this is performed in order to sanitize the phone while it is charging.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Maki to include a capability to sanitize the phone as it is inside the storage area, as taught by Truong, where this is performed in order to sanitize the phone while it is charging.
  Response to Arguments
Applicant’s arguments filed on 03/31/2022 have been fully considered.  
The examiner has withdrawn the rejections under 35 USC 112(b) based on the amendments provided.  
Applicant’s arguments with regard to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant argues that the prior art does not teach the amended limitations.  The examiner has brought in a different reference to teach the amendment limitations.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687                                      


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner notes that the recitation of “to increase a total number of hours worked” is intended use, or an intended result, and is not granted patentable weight.